Case 2:20-cv-05526-SVW-SHK Document 53-4 Filed 12/28/20 Page 1 of 4 Page ID #:315




                               EXHIBIT




                                   EXHIBIT 3                         PAGE 010
Case 2:20-cv-05526-SVW-SHK Document 53-4 Filed 12/28/20 Page 2 of 4 Page ID #:316


                                                                                                                                            americanexpress.com.au
                                                                                                                                            Customer Service
                                                                                                                                            1300 366 105

                                                                                                                                            American Express Credit Card
 Statement of Account                                                                                                                       GPO Box 5159
                                                                                                                                            Sydney NSW 2001
 Prepared for                                            Membership Number                 Statement Period                               Date
 MOISHE NEWMAN                                           XXXX-XXXXXXREDACTED               June 11 to July 10, 2020                       July 10, 2020           PAGE 1 OF 3


 ACCOUNT SUMMARY                             Statement includes payments and charges received by July 10, 2020                                   Minimum Payment Due
                                                                                                                                                       by July 24, 2020

                OPENING BALANCE            NEW CREDITS                   NEW DEBITS                      CLOSING BALANCE
                           65.00       -               130.00        +          2,762.00            =         2,697.00                                             $67.42
                                                                                                                                                       Pay this amount by your
                                                                                                                                                          payment due date to
                                                                                                                                                      avoid a late payment fee.


 To minimise further interest charges, pay $2,697.00 by or before the payment due date.

 CREDIT SUMMARY
 CREDIT LIMIT $                     AVAILABLE CREDIT $                          TOTAL BALANCE $
 REDACTED                          REDACTED                                     2,697.00

 Request a change to your Credit Limit at americanexpress.com.au /manageyourlimit

 MINIMUM REPAYMENT WARNING                             If you make only the Minimum Payment each month, you will pay more interest and it will take you
   longer to pay off your balance. For example:

   If you make no additional charges using         You will pay off the Closing Balance shown                     And you will end up paying an estimated
   this card and each month you pay...             on this statement in about...                                  total of interest charges of...

          Only the minimum payment                                 14 year(s), 0 month(s)                                                 $3,958.06

            $138.25 (*)                                               2 years                                                                $621.00
                                                                                                                                   a saving of $3,337.06

   Having trouble making repayments? If you are having difficulty making credit card repayments, please contact us on 1300 661 001.
   We may be able to assist you.

   (*) The estimated monthly payment to pay off your balance in 2 years assumes all balances are subject to the highest rate on your account.

   If you have exceeded your credit limit and/or your account is overdue, these amounts are included in this month's minimum repayment only.

   To learn more about the minimum repayment warning visit americanexpress.com.au /cardsmart

 INTEREST RATES                              CATEGORY                                        ANNUAL
                                                                                       INTEREST RATE

                                             Purchases                                                  20.74 %
                                             Cash Advances                                              20.99 %

 For a guide on how to read your statement visit americanexpress.com.au/mystatement



                 American Express Australia Limited ABN 92 108 952 085. Australian Credit Licence No. 291313. ® Registered Trademark of American Express Company.

 ..........
 PAYMENT ADVICE                                                                                         Membership Number       XXXX-XXXXXX-REDACTED
                                                                                                        Closing Standard Balance            $2,697.00
                                                                                                        Minimum Payment Due                    $67.42
                                                                                                        Payment Due Date                 July 24,2020




                      MOISHE NEWMAN
                      39 lumeah rd
                      caulfield north
                      caulfield north VIC 3161




                                                                                    EXHIBIT 3                                                                     PAGE 011
Case 2:20-cv-05526-SVW-SHK Document 53-4 Filed 12/28/20 Page 3 of 4 Page ID #:317




 Statement of Account
 Prepared for                                            Membership Number        Statement Period                             Date
 MOISHE NEWMAN                                           XXXX-XXXXXX-REDACTED     June 11 to July 10, 2020                     July 10, 2020              PAGE 2 OF 3


 TRANSACTION DETAILS
 TRANSACTION      DATE    TRANSACTION   DETAILS                                                                  FOREIGN SPEND                              AMOUNT ($)


 New Payments
 June 19                  BPAY PAYMENT-THANK YOU REC # REDACTED                                                                                                65.00
                                                                                                                                                                 CR
 June 19                  BPAY PAYMENT-THANK YOU REC # REDACTED                                                                                                65.00
                                                                                                                                                                 CR
                                                                                                            Total New Payments                               130.00
                                                                                                                                                                CR

 New Standard Transactions for: MR MOISHE NEWMAN
 Card Number XXXX-XXXXXX-71001


 June 19                  XERO AUSTRALIA P/L XERO HAWTHORN                                                                                                     65.00
 July 8                   FUTURE CLASSICS FURNITU BEACONSFIELD                                                                                            2,697.00
 Total of New Standard Transactions for MR MOISHE NEWMAN                                                                                                  2,762.00




 Please check all transactions carefully and immediately advise us of any unauthorised use of the Card.
 Your Account Payment Options                                                Paying in person
            Pay your bill online                                                             You can pay your Card Account in person with Cash, EFTPOS or Cheque
            Visit americanexpress.com.au/paybillonline to set up                             at Australia Post Offices.
            Online Bill Payment to make immediate or schedule                                Please note that if you are enrolled in Online Statements you cannot make
            payments from your bank account.                                                 payments in person at Australia Post Offices.

                Biller Code: REDACTED                                        Cash payments are limited to no greater than your current account statement. You
                Ref: Please use your 15 digit card account number            must present your card and current account statement when paying your Card Account.
                Please allow up to 3 business days for payment
                to be processed to your account                              A $3 processing fee will apply to payments made in person.

            BPAY® this payment via internet or phone banking.
            BPAY View® - View and pay this bill using internet banking.
            BPAY View® Registration No. - 15 digit Card account number.

            The Automatic Payment Plan (Direct Debit)
            To enrol, visit americanexpress.com.au/directdebit or call
            the Cardmember Telephone service Centre.




 If you do not wish to be contacted for promotional or marketing
 offers, or wish to change the address, name or phone number
 on your Account, please call the number at the back of your Card.




                                                                                EXHIBIT 3                                                                   PAGE 012
Case 2:20-cv-05526-SVW-SHK Document 53-4 Filed 12/28/20 Page 4 of 4 Page ID #:318




 Statement of Account
 Prepared for                                 Membership Number          Statement Period                                Date
 MOISHE NEWMAN                                XXXX-XXXXXX-REDACTED       June 11 to July 10, 2020                        July 10, 2020   PAGE 3 OF 3




 Summary of Velocity Points
                                                                  Summary from 4/06/2020 to 2/07/2020
                          Velocity Points                                                   Total Velocity
                                  Earned      Bonus Points        Adjustments        Points Transferred


                                  81                  0                  0                         81

                   Card Type                Card Number                                                      No. of Velocity Points
 Points Earned     Amex Velocity Plat       XXXXXXXXXXREDACTED                                                                  81
                                            Total Velocity Points Earned                                                        81

 * Velocity is owned and operated by Velocity Rewards Pty Ltd as trustee of the Loyalty Trust. You
 must be a Velocity Member in order to earn and redeem Velocity Points. Membership of Velocity
 and Points earn and redemption is subject to the Member terms and conditions, available at
 www.velocityrewards.com.au,  as amended from time to time.


 Card Member Offers and Information
   Manage your account online
   Online Services provides you with the convenience of 24 hour access to your account details and online statements.
   Visit americanexpress.com.au /online to find out more and register.




                                                                     EXHIBIT 3                                                            PAGE 013
